Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 20 May 2021 has been entered. 

Information Disclosure Statement
 3. 	The Information Disclosure Statements submitted on 23 February 2021 and 20 May 2021 have been considered by the Examiner. 


Status of Claims 


Response to Arguments
5. 	Applicant’s arguments dated 20 May 2021, referred to herein as “the Arguments”, have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection has been made within the updated text below.  The Examiner notes that the previous Rosenbluth reference (US 2015/0321000 A1) has been replaced by another reference from the same inventor, Rosenbluth et al. (US 2019/0001129 A1).  The Examiner respectfully submits that the updated Rosenbluth reference reads more directly on the claims as amended in Applicant’s RCE. 

Claim Rejections - 35 USC § 102
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-7, 9, 21 and 48-51 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Rosenbluth et al. (US 2019/0001129 A1).
Regarding claim 1, Rosenbluth teaches a system for controlling blood pressure comprising (the stimulation device can measure and modulate blood pressure [0065, 0169, 0303]): 

a sensor carried by the wearable interface and configured to be in proximity of the first portion of the first limb of the subject (the wristband 1450 can have sensors or electrodes 1452 / 1500 [0180, 0188]) and to output a signal for determining at least a change in blood pressure of the subject at the first limb (the sensors located on the wristband or wearable monitor are responsible for sensing a user’s blood pressure [0304, 0321]); and 
an energy applicator carried by the wearable interface and configured to apply therapeutic energy of two or more types to a deep nerve within the first limb of the subject (stimulation is applied to deep nerves such as the median, ulnar, and radial nerves [0067, 0110, 0302]. The stimulation modalities can be used in combination and consist of electrical, magnetic, chemical, thermal, mechanical, focused ultrasonic, radiofrequency, and microwave stimulation [0169]).
Regarding claim 2, Rosenbluth teaches wherein the sensor is further configured to measure electrocardiography data from the first limb of the subject [0303-0304]. 
Regarding claim 3, Rosenbluth teaches wherein the sensor comprises a blood pressure sensor and an electrode configured to measure the electrocardiography data ([0303]).
Regarding claim 4, Rosenbluth teaches wherein the therapeutic energy of two or more types comprises vibrational energy and electrical stimulation energy ([0169]). 

Regarding claim 6, Rosenbluth teaches wherein the electrical stimulation energy is provided by one or more electrodes of the energy applicator (electrodes are used for stimulation [0180, 0188]). 
Regarding claim 7, Rosenbluth teaches wherein each of the one or more electrodes is configured to contact skin at the first portion of the first limb of the subject (wristband 1450 has electrodes that contact the skin [0180]). 
Regarding claim 9, Rosenbluth teaches wherein the internal contact surface is adjustable to provide a functional fit on a variety of limb sizes (the wearable device is flexible to accommodate various limb sizes [0061, 0176]).
Regarding claim 21, Rosenbluth teaches wherein the sensor comprises a modality consisting of photoplethysmography ([0306]) and ultrasound ([0349]). 
Regarding claim 48, Rosenbluth teaches wherein the first limb comprises an arm and the deep nerve comprises a median nerve ([0067, 0110, 0302]).
Regarding claim 49, Rosenbluth teaches wherein the first limb comprises an arm and the deep nerve comprises a radial nerve ([0067, 0110, 0302]).
Regarding claim 50, Rosenbluth teaches wherein the first limb comprises an arm and the deep nerve comprises an ulnar nerve ([0067, 0110, 0302]).
Regarding claim 51, Rosenbluth teaches wherein at least one of the one or more piezoelectric elements of the energy applicator is configured to vibrate at a frequency of between about 20 kHZ and about 1 MHz (the ultrasound utilizes piezoelectric elements [0045] and vibrates at frequency from about 20 kHz - 1 MHz [0164]). 

Claim Rejections - 35 USC § 103
8. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9. 	Claims 8, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. in view of Perez et al. (US 2017/0021171 A1).
Regarding claim 8, Rosenbluth teaches the system of claim 1, wherein the energy applicator comprises a hydrogel ([0113]). Rosenbluth does not explicitly teach wherein the hydrogel is removably attachable to the wearable interface and configured to provide at least a portion of the internal contact surface of the wearable interface.
The prior art by Perez is analogous to Rosenbluth, as they both teach as they both teach a wearable interface (wristband 2105 [0577]), blood pressure sensors ([0404]), and energy applicators for controlling blood pressure ([0794]).
Perez teaches wherein the energy applicator comprises a hydrogel and is removably attachable to the wearable interface and configured to provide at least a portion of the internal contact surface of the wearable interface (hydrogel pads 220 which are removably attached and provide an internal contact surface of the wearable interface for contact with skin [0422-0425, FIGS. 2A-2C]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Rosenbluth’s energy applicator to comprise removable hydrogel pads, as taught by Perez. The advantage of such modification will allow for improving the maintenance of the device by disposing and replacing hydrogel pads that are no longer useful. 

Regarding claim 13, Rosenbluth teaches the system of claim 1, wherein the therapeutic energy is applied to the deep nerve ([0067, 0110, 0302]). Perez teaches a controller configured to receive data from the sensor ([0590]), and further configured to apply the energy of two or more types to the first limb of the subject in a first predetermined pattern ([0599, 0629]), the first predetermined pattern at least partially determined by the data received from the sensor (system has a database used to analyze user’s data and determine stimulation parameters / duty cycle [0478]). 
The Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to arrive at the claimed subject matter by combining the separate embodiments for receiving sensor data and applying stimulation parameters, as taught by Perez. The benefit of making this combination will allow the device suggested by Rosenbluth in view of Perez to apply stimulation patterns based on the user’s physiological status. 
Regarding claim 14, Rosenbluth teaches wherein the therapeutic energy of two or more types comprises vibrational energy and electrical stimulation energy ([0169]). Perez teaches wherein the first predetermined pattern has a start time, a duration, and an end time ([0598-0599]).

Regarding claim 16, Perez teaches wherein the duration of the first predetermined pattern is less than about 15 minutes (user can set duration of stimulation, for example Perez teaches that the user can set the stimulation time to be 15 minutes, 30 minutes, etc. [0631]). 
The Applicant explains the duration of the predetermined stimulation patterns on paragraph [0064] of the specification. The Applicant did not address the criticality of the stimulation duration being less than 15 minutes. The prior art by Perez teaches a stimulation range of 15 minutes, but not less than 15 minutes. Perez’s stimulation range is merely close to the stimulation range disclosed by the Applicant. Therefore, it would have been obvious to a person having ordinary skill in the art to modify Perez’s stimulation range to be less than 15 minutes (please refer to MPEP 2144.05).  
Regarding claim 17, Rosenbluth teaches wherein the controller is configured to modify operation of the energy applicator over time (control system utilizes feedback for controlling stimulation [0103, 0212, 0264]).
Regarding claim 18, Rosenbluth teaches wherein the modification of the operation of the energy applicator is based on at least some measured changes in cardiovascular parameters in the subject (stimulation is modified based upon heart rate or heart rate variability measurements [0303]). 

Regarding claim 20, Rosenbluth wherein the sensor comprises a hydrogel ([0113]). Perez teaches wherein the hydrogel is removably attachable to the wearable interface and configured to provide at least a portion of the internal contact surface of the wearable interface (hydrogel pads 220 which are removably attached and provide an internal contact surface of the wearable interface for contact with skin [0422-0425, FIGS. 2A-2C]).

10. 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. in view of Martin et al. (US 2015/0119654 A1).
Regarding claim 11, Rosenbluth teaches the system of claim 1. Rosenbluth teaches a first electrode coupled to the internal contact surface such that the first electrode is configured to contact the skin at the first portion of the first limb of the subject (electrode 1452 on the inner surface of the wearable device or wristwatch 1450 [FIG. 14I, 0180]). Rosenbluth does not explicitly teach a second electrode carried on an externally-facing surface of the system such that the second electrode is configured to be contacted by skin from a portion of the subject other than the first limb of the subject.
The prior art by Martin is analogous to Rosenbluth, as they both teach physiological monitoring through sensors such accelerometers ([0091]). 
Martin teaches a second electrode carried on an externally-facing surface of the system such that the second electrode is configured to be contacted by skin from a 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Rosenbluth’s wristband to contain a second electrode on the external surface of the system, as taught by Martin. The benefit of adding Martin’s second electrode on the external surface will allow for an alternative way to take the subject’s ECG measurement from a second limb. Furthermore, this will allow for comparing the results of the ECG measurements taken from the first and second limb. 
Regarding claim 12, Martin teaches wherein the first electrode and the second electrode are configured to obtain electrocardiography data from the subject when the first electrode contacts skin at the first portion of the first limb of the subject and the second electrode contacts skin from a digit of a second limb of the subject ([0068-0069, FIG 3]).

11. 	Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al.
Regarding claim 52, Rosenbluth teaches the system of claim 5. Rosenbluth does not explicitly teach wherein at least one of the one or more piezoelectric elements of the energy applicator is configured to vibrate at a frequency of between about 20 kHz and about 700 kHz. However, Rosenbluth teaches wherein at least one of the one or more piezoelectric elements of the energy applicator is configured to vibrate at a frequency of 

Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
13. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792